Dissenting Opinion by
Spaulding, J.:
I respectfully dissent.
Appellant contends that, taken together, the charge in this case, which urged the jury to attempt to agree on a verdict,1 and the instructions of the trial court on *158applying the standard of reasonable doubt deprived him of a fair trial. We were faced with the identical issue in Commonwealth v. McCoy, 219 Pa. Superior Ct. 298, 279 A. 2d 237 (1971), which was an appeal by-appellant’s co-defendant. I would reverse the order of the court below and grant a new trial for the reasons stated in my Dissenting Opinion in McCoy, id., in which Judges Montgomery and Hoppman joined.
Hoppman, J., joins in this dissenting opinion.

 Although not identical in wording the charge constituted an “Allen Charge”, Allen v. United States, 164 U.S. 492, 501-2 (1896), which our Supreme Court has now prospectively overruled. Commonwealth v. Spencer, 442 Pa. 328, 275 A. 2d 299 (1971), upholding *158the decision of this Court at 216 Pa. Superior Ct. 169, 263 A. 2d 923 (1970).